MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (“Agreement”) is dated November 3, 2009 (“Effective
Date”) by and between UNIVERSAL CAPITAL MANAGEMENT, INC., a Delaware corporation
(“Manager”), and BF ACQUISITION GROUP V, INC., Inc., a Florida corporation
(“BFAG V” or “Company”).

BACKGROUND

BFAG V desires to obtain from the Manager, and the Manager is willing and able
to provide to BFAG V, management services and other assistance in accordance
with and subject to the terms and conditions set forth in this Agreement.

For and in consideration of the mutual benefits and covenants set forth below,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

1.

Appointment as Manager.




(a)

BFAG V hereby engages Manager to provide management services and other
assistance in accordance with the terms of this Agreement.  The Manager shall
and hereby agrees to devote such time as is reasonably necessary to provide such
services and assistance.




2.

Scope of Services.




(a)

Manager hereby agrees to provide to BFAG V the following services (as amended
from time to time, collectively, the “Services”):

(i)

Strategic Planning.  Manager shall assist BFAG V management in the strategic
planning process to include but not be limited to analysis of potential markets,
competition, product marketing approaches, pricing and future product utility.




 

 

 

BFAG V

 

Manager

(ii)

Investment Banking Consultation and Investor Introduction Services. Manager is
not registered at this time as a securities broker or dealer, and represents and
warrants that such registration is not required.  Manager further represents
that it does not have an affiliation with any securities brokerage firm.  As a
result, the Company understands that, while the Manager will introduce the
Company to qualified persons and/or institutions who indicate a serious interest
in pursuing a possible financing transaction for the Company within the
parameters established by the Company, the Manager will not be involved in
conducting negotiations for the Company with any such persons, handling any
funds or securities, or performing services that would constitute a business of
effecting transactions in securities under applicable federal or state law.
 Manager further represents and warrants that it has not acted as a broker or
finder in any other sale of securities and does not intend to participate in any
distribution of securities after any transaction under this Agreement.





1




--------------------------------------------------------------------------------

Manager will use its best efforts to assist BFAG V in seeking and raising
funding and in preparation for entering the public market. Manager will provide
BFAG V with various options and methods for attaining its investment banking and
public market goals.

Manager will assist BFAG V in the preparation, mailings, record keeping and
processing of the private placement memorandums.

 

 

 

BFAG V

 

Manager




(iii)

Intentionally Left Blank.  




(iv)

Investor Relations Services. Manager will introduce BFAG V to qualified Investor
Relations Manager(s) suitable for providing marketing and public relations
services in the investor community on behalf of BFAG V. At BFAG V’S request, the
Manager will co-ordinate investor relations and public relations services
between BFAG V the provider of such services.




 

 

 

BFAG V

 

Manager




(v)

Legal Counsel and Auditors.  BFAG V agrees to use one our approved SEC-qualified
Legal Counsel and Auditors. BFAG V is encouraged to obtain their counsel’s
approval prior to the decision being made.  BFAG V is encouraged to obtain their
counsel’s opinion throughout the term of the management contract.




 

 

 

BFAG V

 

Manager




(vi)

Board of Directors.

Manager will assist BFAG V in introduction and negotiation with potential board
of director members.  BFAG V will appoint two board members at the choice of the
Manager.  One of these board members must be the chair of the audit committee.  

 

 

 

BFAG V

 

Manager








2




--------------------------------------------------------------------------------

(vii)

Accounting Services.  Manager will assist BFAG V in organizing their capital
structure, ensuring proper accounting policies and procedures are in place and
effective, establishing a financial cash flow and projection using the Manager’s
proven model, monitoring disbursements and cash flow and any other accounting or
financial services necessary for the preparation of the business plan, forecasts
and projections.  Full-charge accounting services are also available at BFAG V’s
request at Exhibit B.

 

 

 

BFAG V

 

Manager




(viii)

Due Diligence/Full Disclosure.  Manager requires that BFAG V make available all
their by-laws, articles of incorporation, legal records, accounting records,
stock ledger, insurance documents and other relevant documents to the Manager
for the Manager to perform due diligence and assist BFAG V in record retention.

 

 

 

BFAG V

 

Manager

(ix)

Quarterly Reviews.  Manager requires that BFAG V submit for review all
accounting records on a quarterly basis.

 

 

 

BFAG V

 

Manager

Term and Termination

(b)

This Agreement shall be effective as of the Effective Date and, subject to the
provisions of section (b) of this Section 3, shall terminate after three (3)
months (the “Term”).  

(c)

Notwithstanding the provisions of subsection (a) of this Section 3, (i) Manager
can terminate this Agreement at any time upon thirty (30) days’ notice to BFAG V
upon BFAG V’s failure to pay the amounts required hereunder, and (ii) BFAG V can
terminate this Agreement after thirty (30) days’ notice to Manager upon
Manager’s material failure to fulfill its material obligations hereunder and
Manager’s failure to correct such failure(s) during such time period.

3.

Compensation.  




(a)

Management Fees. On the day prior to the expiration of this Agreement, BFAG V
shall pay Manager for the services by delivering to Manager, at BFAG V’s sole
election, (i) $627,000 cash; or (ii) one million nine hundred thousand
(1,900,000) shares of common stock of BFAG V, none of which shall be earned
until the completion of this contract.

If the term of this Agreement extends beyond the Term, BFAG V and Manager shall
discuss the continuing Services and the compensation required for those
services.





3




--------------------------------------------------------------------------------




Management Fees (Initial)

 

 

 

 

BFAG V

 

Manager

(b)

Intentionally Left Blank.  




(c)  

FINRA Fee.  BFAG V shall pay Manager a one-time $2,500 cash payment for the
assistance with the FINRA application, which includes, but is not limited to;
excel spreadsheets, letters, form preparation, document preparation and FINRA
responses.  This fee is due upon the initial filing of the FINRA application.

FINRA Fee(Initial)

 

 

 

 

BFAG V

 

Manager

(d)  

Due Diligence Fee.  BFAG V shall pay Manager a one-time $2,500 cash payment plus
any third party and out-of-pocket expenses actually and reasonably incurred by
Manager for the initial due diligence services.  This fee shall be accrued on
BFAG V’s books.  This fee can be paid within ten days of the execution of this
Agreement for a discount of 5%, or has a total of 90 days from the execution of
this Agreement to pay this fee before a 1% interest will accrue on the balance
from that time.

Due Diligence Fee (Initial)

 

 

 

 

BFAG V

 

Manager




(e)

Private Placement Admin Fee.  BFAG V shall pay Manager a $500 administration fee
per each subscription document received to cover processing and record retention
costs.  This fee shall be accrued on BFAG V’s books and be paid upon the
completion of the first round of funding.

Private Placement Admin Fee (Initial)

 

 

 

 

BFAG V

 

Manager

 (f)

Accounting Service Fee.  If BFAG V chooses to have Manager provide accounting
services on a regular basis, BFAG V shall pay Manager FEE per month for the
accounting services described in Appendix B.

Accounting Services Fee (Initial)

 

 

 

 

BFAG V

 

Manager




(g)

Travel Expenses.  In addition, BFAG V shall reimburse Manager for out-of-pocket
travel expenses actually and reasonably incurred by Manager as an adjunct to and
as a supplement to Manager’s responsibility for performing the Services.

Travel Expenses (Initial)

 

 

 

 

BFAG V

 

Manager








4




--------------------------------------------------------------------------------

(h)

Other Service Fees.  Other services can be provided by Manager on an as needed
basis.  The first use of these services is included as part of this Agreement as
“Intro Packet Services” described in Appendix A.  Should you require the use of
any of these services after the initial use, you will be charged per the
attached schedule for each time the service is used.  See “Other Service Fees”
described in Appendix C

Other Service Fee (Initial)

 

 

 

 

BFAG V

 

Manager

(i)

Additional Fees.  In addition, BFAG V shall reimburse Manager for third party
and out-of-pocket expenses actually and reasonably incurred by Manager as an
adjunct to and as a supplement to Manager’s responsibility for performing the
Services for which Manager is being paid compensation described herein, and
which are approved in advance by BFAG V; provided that expenses of Affiliates of
Manager shall not be deemed third party expenses for purposes of this Section 4.

Additional Fees (Initial)

 

 

 

 

BFAG V

 

Manager




4.

Non-Exclusive Contract




The Manager acts as adviser to other clients and may give advice, and take
action, with respect to any such client which may differ from the advice given,
or the timing or nature of action taken, with respect to BFAG V.




5.

Delegation and Assignment.




With BFAG V’s prior written consent, which consent shall not be unreasonably
withheld or delayed, Manager may delegate all or part of its duties to perform
Services hereunder; provided, that Manager’ costs associated with any duties so
delegated shall not be deemed out-of-pocket expenses added to the price of
Services pursuant to Section 4.  Notwithstanding the foregoing, Manager shall be
entitled to delegate all or any part of its duties to one or more of its
Affiliates upon notice to BFAG V; provided, however, that Manager and its
designee Affiliate(s) shall be jointly and severally liable for performance of
Manager’s obligations under this Agreement.  BFAG V shall not assign or
subcontract its rights, duties, or obligations under this Agreement.




6.

Confidential Information; Ownership




(a)

Each party shall treat as confidential all Confidential Information of the other
party that comes to its knowledge through this Agreement.  Each party shall take
such steps to prevent disclosure of such Confidential Information to any third
person as it would take in protecting its own proprietary or confidential
information and shall not use any portion of such Confidential Information for
any purpose not authorized herein.  All Confidential Information of each party
and any information containing a party’s Confidential Information shall at all
time remain the exclusive property of that party.








5




--------------------------------------------------------------------------------

(b)

No party shall be under any obligations with respect to any Confidential
Information:




(i)

which is, at the time of disclosure, available to the general public;

(ii)

which becomes at a later date available to the general public through no fault
on the part of such party and then only after such later date;

(iii)

which such party can demonstrate was in its possession before receipt from the
other party; or

(iv)

which is disclosed to such party without restriction on disclosure by a third
party who has the lawful right to disclose such information.




(c)

The confidentiality obligations of this Section 7 shall survive the termination
of this Agreement.




7.

Independent Contractor




Manager is and shall remain at all times an independent contractor of BFAG V in
the performance of all Services hereunder, and all persons employed by Manager
to perform such Services shall be and remain employees solely of Manager and
subject only to the supervision of Manager’s supervisory personnel.   With
respect to Manager’s employees providing services under this Agreement, Manager
shall be responsible for the payment of all salaries and benefits and all income
taxes, social security taxes, employment compensation taxes and other employment
taxes and withholdings with respect to such employees and all fringe benefits
program expenses, such as insurance costs, pension or retirement plans,
vacation, sick leave and similar matters, with respect to such employees.
 Manager shall be entitled to determine which of its employees shall provide the
Services.




8.

Force Majeure.




(a)

Neither party shall be liable for any loss or damage for delay or
non-performance under this Agreement resulting from the operation of any
applicable law, rule, ordinance or regulation of any governmental entity or
regulatory agency, or from any requirement or intervention of civil, naval or
military authorities or other agencies of the government, or by reason of any
other causes whatsoever not reasonably within the control of such party,
including, but not limited to, acts of God, war, riot, insurrection, civil
violence or disobedience, blockages, embargoes, sabotage, epidemics, fire,
strikes, lock-outs or other industrial or labor disturbances, lightning,
hurricanes, cyclonic storms, explosions and delay of carriers; provided, that
the affected party notifies the other party promptly of the occurrence of the
cause and thereafter exerts reasonable commercial efforts to overcome the cause
of prevention and hindrance and to resume performance; and provided, further,
that the settlement of strikes, lock-outs and other industrial or labor
disturbances shall be entirely within the discretion of the affected party, and
the affected party shall not be required to make settlement of strikes,
lock-outs and other industrial or labor disturbances by acceding to the demands
of any opposing third party or parties when such course is unfavorable in the
affected party’s judgment.





6




--------------------------------------------------------------------------------

(b)

If Manager’s performance under this Agreement is suspended or rendered
impractical by reason of any cause covered by subsection (a) of this Section 8
(“Force Majeure”) for a period in excess of twenty (20) days, BFAG V  shall have
either the right to terminate this Agreement with respect to the disrupted
Services immediately upon written notice to Manager or require that the
Agreement continue in force for that period of time beyond the Term that such
Force Majeure condition existed during the Term without incurring any obligation
by BFAG V for additional payment for Services by Manager.  An event of Force
Majeure shall not otherwise limit amounts payable for Services rendered on or
prior to the actual date of the event of Force Majeure.




9.

Limitation of Liability.




Notwithstanding any other provision of this Agreement to the contrary, Manager
shall not be liable to BFAG V by reason of any error of omission or commission,
performance or failure to perform or delay in performing any Services under this
Agreement, for  special, incidental or consequential damages, suffered by BFAG V
beyond a refund to BFAG V of all charges paid and/or shares issued by BFAG V to
Manager for the Services that caused such damages, unless Manager shall have
committed gross negligence or willful misconduct.  The provisions of this
Section 10 shall survive termination of this Agreement.

10.

Manager’s Investment Representations.  Manager hereby represents and warrants to
and with BFAG V that:




(a)

Manager will be acquiring the Shares for its own account as principal and not
with a view to, or for sale in connection with, any distribution of all or any
of such Shares.  Manager hereby agrees that it will not, directly or indirectly,
assign, transfer, offer, sell, pledge, hypothecate or otherwise dispose of all
or any of such Shares (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of any of such Shares) except in accordance with the
registration provisions of the Securities Act of 1933 (the “Securities Act”) or
an exemption from such registration provisions or any applicable securities
laws.  




(b)

Manager (i) is knowledgeable and experienced with respect to the financial, tax
and business aspects of the ownership of investments such as the Shares and of
the business contemplated by BFAG V and is capable of evaluating the risks and
merits of acquiring the Shares and in making a decision to proceed with this
investment, has not relied on any representations, warranties or agreements of
BFAG V or others, and (ii) can bear the economic risk of an investment in Shares
for an indefinite period of time and can afford to suffer the complete loss
thereof.




(c)

Manager has evaluated the risks involved in investing in the Shares and has
determined that the Shares are a suitable investment for Manager.  Specifically,
the aggregate amount of the investments the Manager has in, and Manager’s
commitments to, all similar investments that are illiquid is reasonable in
relation to Manager’s net worth, both before and after the acquisition of the
Shares pursuant to this Agreement.

(d)

Manager understands and acknowledges that the Shares have not been registered
under the Securities Act or any state securities laws and are being offered and
sold in reliance





7




--------------------------------------------------------------------------------

on exemptions provided in the Securities Act and state securities laws for
transactions not involving any public offering and, therefore, cannot be resold
or transferred unless they are subsequently registered under the Securities Act
and such applicable state securities laws or unless an exemption from such
registration is available.  Manager also understands that BFAG V does not have
any obligation or intention to register the Shares for sale under the Securities
Act or any state securities laws or of supplying the information which may be
necessary to enable the Manager to sell Shares and that Manager has no right to
require the registration of the Shares under the Securities Act, any state
securities laws or other applicable securities regulations.  

(e)

Manager has no contract, understanding, agreement or arrangement with any person
to sell, transfer or pledge to such person or anyone else any of the Shares
which the Manager will acquire pursuant to this Agreement and that Manager has
no present plans to enter into any such contract, undertaking, agreement or
arrangement.

11.

Definitions.




(a)

“Affiliate” means, with respect to a Person, another Person who controls, is
controlled by or is under common control with the first such Person.




(b)

“Confidential Information” means any and all information of either party that
might reasonably be considered confidential, secret, sensitive, proprietary or
private. To the extent practical, Confidential Information shall be marked
“proprietary” or “confidential.”  Confidential Information shall include the
following:




(i)

data, know-how, formulae, processes, designs, sketches, photographs, plans,
drawings, specifications, samples, reports, lists, financial information,
studies, findings, inventions and ideas, computer programs and software, or
proprietary information relating to either party or the methods or techniques
used by either party;




(ii)

data, documents or proprietary information employed in connection with the
marketing and implementation of each party’s products, including cost
information, business policies and procedures, revenues and markets, distributor
and customer lists, and similar items of information; and




(iii)

any other data or information obtained by either party during the term of this
Agreement which is not generally known to and not readily ascertainable by
proper means by third persons who could obtain economic value from its use or
disclosure.




(c)

“Control” means the ability, through stock ownership, contract, or otherwise, to
control the business or officers of a Person.




(d)

“Damages and Expenses” means costs, liabilities, and expenses incurred in
investigating, defending, and paying settlements or judgments with respect to
claims (including reasonable attorneys’ fees).




(e)

“Holiday” means for purposes of this Agreement, a day, other than a Saturday or
Sunday, on which national banks with branches in Delaware are or may elect to be
closed.





8




--------------------------------------------------------------------------------




(f)

“Person” means an individual or entity.




(g)

“Shares” means shares of common stock of BFAG V, par value $0.001 dollars per
share acquired by Manager pursuant to this Agreement.




12.

Miscellaneous.




(a)

Indulgences, Etc.  Neither the failure nor any delay on the part of either party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.  No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.




(b)

Controlling Law.  This Agreement and all questions relating to its validity,
interpretation, performance and enforcement (including, without limitation,
provisions concerning limitations of actions), shall be governed by and
construed in accordance with the laws of the State of Delaware, notwithstanding
any conflict-of-laws doctrines of any jurisdiction to the contrary, and without
the aid of any canon, custom or rule of law requiring construction against the
draftsman.




(c)

Notices.  All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received only when delivered (personally, by courier
service such FedEx or by other messenger) against receipt or upon actual receipt
of registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below:




If to:

Manager

Universal Capital Management, Inc.

2601 Annand Drive, Suite 16

Wilmington, DE 19808

Attention: Michael D. Queen




If to:

BFAG V, Inc.

Jean McCormick

14014 NW Passage #139

Marina del Rey, CA 90292




In addition, notice by mail shall be sent by a reputable international courier
(such as FedEx) if posted outside of the continental United States.  Any party
may alter the address to which communications or copies are to be sent by giving
notice of such change of address in conformity with the provisions of this
subparagraph for the giving of notice.








9




--------------------------------------------------------------------------------

(d)

Binding Nature of Agreement; No Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.




(e)

Provisions Separable.  The provisions of this Agreement are independent of and
separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.




(f)

Entire Agreement.  This Agreement contains the entire understanding among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written, except as herein contained.
 The express terms hereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof.  This Agreement
may not be modified or amended other than by an agreement in writing.




(g)

Section Headings. The Section and subsection headings in this Agreement have
been inserted for convenience of reference only; they form no part of this
Agreement and shall not affect its interpretation.




(h)

Gender, Etc. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
indicates is appropriate.




(i)

Number of Days.  In computing the number of days for purposes of this Agreement,
all days shall be counted, including Saturdays, Sundays and Holidays; provided,
however, that if the final day of any time period falls on a Saturday, Sunday or
Holiday, then the final day shall be deemed to be the next day which is not a
Saturday, Sunday or Holiday.  




IN WITNESS WHEREOF, the Parties hereto have executed this Management Agreement




IBF Acquisition Group V, Inc.

 Universal Capital Management, Inc.




 

 

 

By: _______________________________

By: ____________________________

Name:  Jean McCormick

 Name: Michael D. Queen

Title:

Title: CEO








10


